 
 
Exhibit 10.10
 
Effective as of 02/26/13

                         SUMMARY OF ANNUAL NON-MANAGEMENT DIRECTOR COMPENSATION






I.           Board Members (Other than the Chairman)


A.         Annual Cash Compensation
 
             Annual Cash
Retainer:                                                                                                                                
$100,000
 
             Additional Cash Retainer for Chairman of Audit
Committee:                                                                        
$ 25,000
 
             Additional Cash Retainer for Chairs of Compensation Committee,
             Nominating and Corporate Governance Committee, Science and
             Technology Committee and Strategy and Finance
Committee:                                                                     
$ 15,000




B.         Equity Compensation
 
             Annual equity grants are made upon the recommendation of the
Compensation Committee.


 
II.          Chairman of the Board


A.         Annual Cash Compensation
 
             Annual Cash
Retainer:                                                                                                                                         $270,000


B.         Equity Compensation
 
             Annual equity grants are made upon the recommendation of the
Compensation Committee.




III.        Travel Expenses
 
     Directors are reimbursed for reasonable out-of-pocket expenses incurred in
attending meetings.

